                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE

 IN RE:                                               )   Chapter 13
                                                      )
 JAMES WHITFIELD LIVINGSTON.                          )   No. 3:20-bk-03559
                                                      )
       Debtor.                                        )   Judge Marion F. Harrison
                                                      )


                         AMENDED WITNESS AND EXHIBIT LIST

       NOW COMES Creditors, Cassie Burton and Milessa Thomas, through counsel, and

respectfully submit unto the Court the following list of persons to be called as witnesses at the

hearing in the above-referenced matters currently scheduled for Monday, March 15, 2020, at 9:00

A.M., via Zoom, and the following list of Exhibits to be presented at said trial.

                                           WITNESSES

       1.      Laura Lough – Former partner of Debtor James Livingston.

            Ms. Lough may be called to testify about receipt of child support payments, living

            expenses of Debtor, and as a rebuttal witness.

       2.      Cassie Burton – Former employee of Livingscapes, LLC and LG Ornamentals, LLC.

            Ms. Burton may be called to testify regarding the business operations, expenses, and

            inventory of the two companies.

       3.      James Livingston – Debtor

            Mr. Livingston will be called to testify regarding his assets, debts, income, and expenses.

       Ms. Burton and Ms. Thomas specifically reserve the right to call any witnesses identified by

the Debtor in his witness list or otherwise identified prior to the Hearing. Ms. Burton and Ms.

Thomas reserve the right to call any other witness necessary for rebuttal and to amend this witness




Case 3:20-bk-03559        Doc 75    Filed 03/10/21 Entered 03/10/21 12:51:06               Desc Main
                                    Document     Page 1 of 4
list.

                                          EXHIBITS

Exhibit 2001 – James Livingston’s Chapter 13 Petition

Exhibit 2002 – Livingscapes LLC’s Chapter 11 Petition

Exhibit 2003 – LG Ornamentals LLC’s Chapter 11 Petition

Exhibit 2004 – Chapter 13 Calculation of Your Disposable Income

Exhibit 2005 – Chapter 13 Amended Schedule J: Expenses

Exhibit 2006 – Chapter 13 Amended Schedule A/B: Property

Exhibit 2007 – Chapter 13 Amended Statement of Current Monthly Income

Exhibit 2008 – Transcript of Chapter 13 Meeting of Creditors

Exhibit 2009 – Chapter 13 Meeting of Creditors Questionnaire

Exhibit 2010 – Chapter 7 Docket Report

Exhibit 2011 – James Livingston Fourth Capital Bank Statements

Exhibit 2012 – LG Ornamentals LLC Fourth Capital Bank Statements

Exhibit 2013 – Livingscapes LLC Operating Account Fourth Capital Bank Statements

Exhibit 2014 – Livingscapes LLC Payroll Account Fourth Capital Bank Statements

Exhibit 2015 – Livingscapes LLC Transaction List

Exhibit 2016 – American Express Payments 2020

Exhibit 2017 – Pictures of Inventory

Exhibit 2018 – James Livingston Responses to Interrogatories

Exhibit 2019 – Livingscapes LLC August Monthly Operating Report

Exhibit 2020 – Livingscapes LLC September Monthly Operating Report

Exhibit 2021 – Livingscapes LLC October Monthly Operating Report



Case 3:20-bk-03559      Doc 75    Filed 03/10/21 Entered 03/10/21 12:51:06         Desc Main
                                  Document     Page 2 of 4
Exhibit 2022 – Livingscapes LLC November Monthly Operating Report

Exhibit 2023 – Livinscapes LLC December Monthly Operating Report

Exhibit 2024 –Livingscapes LLC January Monthly Operating Report

Exhibit 2025 – LG Ornamentals LLC August Monthly Operating Report

Exhibit 2026 – LG Ornamentals LLC September Monthly Operating Report

Exhibit 2027 – LG Ornamentals LLC October Monthly Operating Report

Exhibit 2028 – LG Ornamentals LLC November Monthly Operating Report

Exhibit 2029 – LG Ornamentals LLC December Monthly Operating Report

Exhibit 2030 – LG Ornamentals LLC January Monthly Operating Report

Exhibit 2031 – Water Town Nursery Picture

Exhibit 2032 – 2004 Transcript

Exhibit 2033 – Pre-Petition Personal Expenses

Exhibit 2034 – Post-Petition Stock Purchases

Exhibit 2035 – Redacted Picture

Exhibit 2036 – Article about Debtor’s Vehicle

Exhibit 2037 – Allowed Proof of Claim for Cassie Burton

Exhibit 2038 – Allowed Proof of Claim for Milessa Thomas

        Ms. Burton and Ms. Thomas specifically reserve the right to use any exhibits identified by

Debtor in his exhibit list or otherwise identified prior to the Hearing. Ms. Burton reserve the right to use

any other exhibits necessary for rebuttal and to amend this exhibit list.




Case 3:20-bk-03559         Doc 75     Filed 03/10/21 Entered 03/10/21 12:51:06                 Desc Main
                                      Document     Page 3 of 4
                                                         Respectfully submitted,


                                                         /S/ Matthew R. Murphy
                                                         Matthew R. Murphy (#24627)
                                                         Smythe, Huff, & Murphy, P.C
                                                         1222 16th Ave South, Suite 301
                                                         Nashville, Tennessee 37212
                                                         Phone: (615) 255-4849
                                                         Fax: (615) 255-4855
                                                         Email:
                                                         Attorney for Cassie Burton and Milessa Thomas



                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed and served via the Court’s electronic case filing
and noticing system to Debtor’s Counsel, Steven L. Lefkovitz, the Chapter 13 Trustee, Henry E.
Hildebrand, III, and all parties registered to received electronic notices in this matter this 10th day of
March, 2021.

                                                         /S/ Matthew R. Murphy
                                                         Matthew R. Murphy




Case 3:20-bk-03559        Doc 75     Filed 03/10/21 Entered 03/10/21 12:51:06                Desc Main
                                     Document     Page 4 of 4
